       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 1 of 22



 1   David T. Biderman (Bar No. 101577)
     DBiderman@perkinscoie.com
 2   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 3   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 4   Facsimile: 415.344.7050

 5   Charles C. Sipos (pro hac vice)
     CSipos@perkinscoie.com
 6   Jeffrey M. Hanson (pro hac vice)
     JHanson@perkinscoie.com
 7   Mica D. Klein (pro hac vice)
     MicaKlein@perkinscoie.com
 8   Lauren Watts Staniar (pro hac vice)
     LStaniar@perkinscoie.com
 9   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
10   Seattle, WA 98101-3099
     Telephone: 206.359.8000
11   Facsimile: 206.359.9000

12   Attorneys for Defendant
     General Mills Sales, Inc.
13

14                                UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16                                         OAKLAND DIVISION

17

18   BEVERLY TRUXEL and STEPHEN                   Case No. 4:16-cv-04957-JSW
     HADLEY, individually, and on behalf of
19   those similarly situated, and the general    GENERAL MILLS SALES, INC.’S REPLY
     public,                                      IN SUPPORT OF MOTION TO DISMISS
20                                                THIRD AMENDED COMPLAINT
                           Plaintiffs,
21                                                [Fed. R. Civ. P. 12(b)(6)]
            v.
22                                                Date:        May 3, 2019
     GENERAL MILLS SALES, INC.,                   Time:        9:00 a.m.
23                                                Room:        Courtroom 5
                           Defendant.             Judge:       Hon. Jeffrey S. White
24

25

26

27

28

     REPLY ISO MOTION TO DISMISS
     Case No. 4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 2 of 22



 1                                                  TABLE OF CONTENTS
 2                                                                                                                                   Page
 3   I.     INTRODUCTION .............................................................................................................. 1
     II.    ARGUMENT ...................................................................................................................... 2
 4
            A.   Recent Case Law Undermines Plaintiffs’ Central Contention that the
 5               Labels are Misleading, Warranting Outright Dismissal of the Complaint.............. 2
            B.   General Mills’ Labels Are Not Misleading to a Reasonable Consumer ................. 7
 6
                 1.     The Court Should Dismiss With Prejudice All Claims Based on
 7                      True and Not Misleading Statements. ......................................................... 7
                 2.     The Court Should Dismiss With Prejudice All Claims Based on
 8                      Nonactionable Puffery. ............................................................................... 9
 9          C.   The Court Should Dismiss with Prejudice Claims That Are Preempted .............. 11
                 1.     Preempted Nutrient Content Claims ......................................................... 11
10
                 2.     Preempted Health Claims.......................................................................... 13
11   III.   CONCLUSION ................................................................................................................. 15
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     -i-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 3 of 22



 1                                                TABLE OF AUTHORITIES
 2                                                                                                                            Page(s)
 3
     CASES
 4
     Becerra v. Coca-Cola, Co.,
 5      2018 WL 1070823 (N.D. Cal. Feb. 27, 2018)................................................................... passim

 6   Becerra v. Dr. Pepper/Seven Up, Inc.,
        2018 WL 3995832 (N.D. Cal. Aug. 21, 2018) ............................................................................5
 7
     Chuang v. Dr. Pepper Snapple Grp., Inc.,
 8      2017 WL 4286577 (C.D. Cal. Sept. 20, 2017)........................................................................4, 7
 9
     Clark v. Perfect Bar, LLC,
10      2018 WL 7048788 (N.D. Cal. Dec. 21, 2018) .................................................................. passim

11   Cusano v. Klein,
        485 F. App’x 175 (9th Cir. 2012) ...............................................................................................4
12
     Fisher v. Monster Beverage Corp.,
13      2013 WL 4804385 (C.D. Cal. July 9, 2013) ...............................................................................5
14   Hadley v. Kellogg Sales Co. (Hadley II),
15      273 F. Supp. 3d 1052 (N.D. Cal. 2017) ............................................................................ passim

16   In re Quaker Oats Labeling Litig.,
         2012 WL 1034532 (N.D. Cal. Mar. 28, 2012) ..............................................................13, 14, 15
17
     j2 Global, Inc. v. Integrated Global Concepts, Inc.,
18       2013 WL 3272922 (C.D. Cal. Jun. 27, 2013) .............................................................................3
19   Krommenhock v. Post Foods, LLC (Krommenhock II),
20      2018 WL 1335867 (N.D. Cal. Mar. 15, 2018) .................................................................. passim

21   Manuel v. Pepsi-Cola, Co.,
       2018 WL 2269247 (S.D.N.Y. May 17, 2018).........................................................................5, 6
22
     Painter v. Blue Diamond Growers,
23      --- F. App’x ---- 2018 WL 6720560 (9th Cir. Dec. 20, 2018) ....................................................4
24   Sanders v. Apple Inc.,
        672 F. Supp. 2d 978 (N.D. Cal. 2009) ........................................................................................7
25

26   Viggiano v. Hansen Natural Corp.,
        944 F. Supp. 2d 877 (C.D. Cal. 2013).........................................................................................4
27
     W. Trend, Inc. v. AMCO Ins. Co.,
28      2015 WL 263934 (C.D. Cal. Jan. 8, 2015) ...............................................................................14
                                                  -ii-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
        Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 4 of 22



 1   Williams v. Gerber Prods. Co.,
        552 F.3d 934 (9th Cir. 2008).......................................................................................................4
 2

 3   STATUTES

 4   21 U.S.C. § 343-1(a) .........................................................................................................................5

 5   21 U.S.C. § 343(r)(3)(C) .................................................................................................................13

 6   REGULATIONS
 7   21 C.F.R. § 101.13(b) ...............................................................................................................11, 12
 8   21 C.F.R. § 101.14 ..........................................................................................................................15
 9
     21 C.F.R. § 101.65(d)(1) .................................................................................................................11
10
     21 C.F.R. § 101.75 ....................................................................................................................13, 14
11
     21 C.F.R. § 101.77 ....................................................................................................................14, 15
12
     21 C.F.R. § 101.81 ..............................................................................................................13, 14, 15
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         -iii-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 5 of 22



 1                                    SUMMARY OF ARGUMENT
 2          Reasonable Consumer—Complete Dismissal. Recent authority confirms that Plaintiffs’
 3   TAC should be dismissed in its entirety because General Mills Cereals’ labels are not misleading
 4   to a reasonable consumer, and the TAC does not plausibly allege that General Mills Cereals cause
 5   any of the health harms identified in the TAC. See Clark v. Perfect Bar, LLC, 2018 WL 7048788
 6   (N.D. Cal. Dec. 21, 2018); Becerra v. Coca-Cola, Co., 2018 WL 1070823 (N.D. Cal. Feb. 27,
 7   2018). Clark and Becerra compel full dismissal of the TAC. Plaintiffs’ procedural objections to
 8   this Court applying these decisions lack merit.
 9          Reasonable Consumer—Individual Claims. Many of the individual labeling claims
10   remain subject to dismissal under the Court’s reasoning in Hadley v. Kellogg Sales Co. (Hadley
11   II), 273 F. Supp. 3d 1052 (N.D. Cal. 2017). Plaintiffs’ arguments to the contrary unreasonably
12   expand the dismissal order in Krommenhock v. Post, LLC (Krommenhock II), 2018 WL 1335867
13   (N.D. Cal. Mar. 15, 2018), and ignore clear similarities between claims in the TAC and those
14   dismissed in Hadley II.
15          Federal Preemption—Individual Claims. The TAC challenges dozens of implied
16   nutrient content claims and health claims that are expressly preempted under the Nutrition
17   Labeling and Education Act (NLEA), Hadley II, and this Court’s prior dismissal orders. See
18   September 20, 2017, Dismissal Order (Dkt. No. 60) (“First Dismissal Order”); September 28,
19   2018, Dismissal Order (Dkt. No. 76) (“Second Dismissal Order”); Hadley II, 273 F. Supp. 3d at
20   1076–77. Plaintiffs’ argument to the contrary narrows Hadley II’s preemption holding in violation
21   of this Court’s admonition that Plaintiffs are to interpret Hadley II’s dismissal order broadly.
22          Breach of Warranties. Because all the claims in the TAC are either not misleading to a
23   reasonable consumer, puffery, or preempted, Plaintiffs’ breach of warranty claims cannot survive.
24   See Viggiano v. Hansen Natural Corp., 944 F. Supp. 2d 877, 893 (C.D. Cal. 2013).
25

26

27

28
                                                       -iv-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 6 of 22



 1                                        I.     INTRODUCTION
 2          Two bodies of authority from within this District compel dismissal of Plaintiffs’ Third
 3   Amended Complaint (“TAC”). Plaintiffs’ Opposition to General Mills’ Motion to Dismiss
 4   (“Opp.”) concedes these cases’ relevance to their claims. Opp. at 3–5, 6–11. The applicability of
 5   this caselaw cannot be disputed because it involves lawsuits filed by the same Plaintiffs’ counsel,
 6   involving similar claims and legal theories, and attempting (as does the TAC) to tether consumer
 7   protection claims to a strained interpretation of scientific studies that does not support the TAC’s
 8   theory of deception. The Opposition nonetheless argues that this Court should disregard this
 9   authority for procedural reasons, or instead offers an overly narrow reading of this caselaw that is
10   not in keeping with this Court’s repeated direction that any doubts about the viability of
11   Plaintiffs’ claims should be resolved in favor of dismissal.
12          Some of this authority supports dismissal of the TAC in one stroke. Clark v. Perfect Bar,
13   LLC, 2018 WL 7048788 (N.D. Cal. Dec. 21, 2018), dismissed an indistinguishable complaint,
14   holding that no “reasonable consumer” is misled about a food’s sugar content when its labels
15   plainly disclose that content. Similarly, Becerra v. Coca-Cola, Co., 2018 WL 1070823 (N.D. Cal.
16   Feb. 27, 2018), dismissed a complaint alleging that the defendant’s labeling misled consumers
17   about the products’ supposed negative health effects because the science the complaint relied on
18   did not plausibly allege that the products caused those negative effects. The Opposition insists
19   that Clark and Becerra should not be considered because this Court has already “decided in
20   Plaintiffs’ favor” that their theory of deception is viable. Opp. at 3. This is not correct. Neither of
21   this Court’s two prior dismissal orders embraced Plaintiffs’ theory of relief in the manner the
22   Opposition suggests, nor did these orders consider the reasoning or applicability of Clark or
23   Becerra. To the contrary, this Court’s consistent view has been that relevant authority in similar
24   cases should apply to Plaintiffs’ claims, strictly and in favor of dismissal. First Dismissal Order at
25   4; Second Dismissal Order at 5. These considerations weigh heavily in favor of applying Clark
26   and Becerra here, and dismissing the TAC in full as a result.
27

28
                                                      -1-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 7 of 22



 1          But, even in the absence of Clark and Becerra, the TAC fails. That is because the
 2   individual labeling claims the TAC challenges are barred by the rationales of either Hadley v.
 3   Kellogg Sales Co. (Hadley II), 273 F. Supp. 3d 1052 (N.D. Cal. 2017), or Krommenhock v. Post
 4   Foods, LLC (Krommenhock II), 2018 WL 1335867 (N.D. Cal. Mar. 15, 2018). See generally
 5   Motion (Dkt. No. 86) at 8–14; Declaration of Charles C. Sipos in Support of Request for Judicial
 6   Notice, Exhibit A (Dkt. No. 88) (“Exhibit A”). Plaintiffs argue that the TAC is a “good faith”
 7   attempt to adhere to this authority and that General Mills’ arguments to the contrary are
 8   tantamount to an accusation of “bad faith” conduct. Opp. at 1. But General Mills’ Motion is not
 9   directed at Plaintiffs’ subjective intentions—it is directed at the fact that the TAC challenges
10   claims that should be dismissed.
11          The TAC should be dismissed with prejudice.
12                                    II.    ARGUMENT
13   A.     Recent Case Law Undermines Plaintiffs’ Central Contention that the Labels are
            Misleading, Warranting Outright Dismissal of the Complaint
14          Plaintiffs’ Opposition does not dispute that if the decisions in Clark or Becerra are applied
15   here, the TAC should be dismissed. Opp. at 3–5. Plaintiffs argue instead that this Court is barred
16   from considering these decisions, or that these decisions are “outliers” that this Court should
17   reject. Opp. at 3–6. Neither assertion is correct.
18          First, this Court has authority to consider Clark and Becerra when determining whether
19   the TAC alleges facts sufficient to show that the labels of General Mills’ Cereals mislead a
20   “reasonable consumer.” Plaintiffs argue that this Court’s dismissal orders “already decided in
21   Plaintiffs’ favor” the supposed “validity of Plaintiffs’ general case theory under the reasonable
22   consumer standard, [and] the sufficiency of the scientific support for their claims,” because those
23   orders adopted the dismissal rulings in the Hadley and Krommenhock cases. Opp. at 1, 4.
24          But in both of this Court’s dismissal orders, adoption of the Hadley and Krommenhock
25   rulings was premised on “conservation of judicial resources,” the fact that the cases raised
26   “similar legal issues,” had “similar legal theories,” and were filed by the same “Plaintiffs’
27   counsel.” First Dismissal Order at 2; Second Dismissal Order at 2. Yet all these same criteria
28
                                                          -2-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
         Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 8 of 22



 1   apply to adoption of Clark and Becerra, which are cases filed by the same Plaintiffs’ counsel that
 2   involve claims of misleading labeling due to alleged excessive added sugar (Clark) and are tied to
 3   scientific studies that plaintiffs contend support their theory of deception (Clark and Becerra).
 4           So, this Court’s rationale for adopting Hadley and Krommenhock applies with equal
 5   strength to Clark and Becerra. Indeed, because Clark and Becerra discredit the TAC’s theory of
 6   liability, application of those rulings here vindicates this Court’s interest in the “conservation of
 7   judicial resources.” First Dismissal Order at 2. Moreover, applying the stricter reasoning of Clark
 8   and Becerra is in keeping with the admonition in both dismissal orders that, when in doubt, the
 9   legal viability of Plaintiffs’ claims should be viewed narrowly, not broadly. First Dismissal Order
10   at 4; Second Dismissal Order at 5.
11           Nor is this aspect of General Mills’ Motion properly deemed a request for reconsideration.
12   Opp. at 3. The TAC’s viability under the “reasonable consumer” standard and the sufficiency of
13   its scientific proof are not issues that “have been decided in Plaintiffs’ favor.” Opp. at 3. This
14   Court’s prior dismissal orders did not reach either of those issues expressly; the portion of the
15   Second Dismissal Order that the Opposition cites dealt specifically with General Mills First
16   Amendment argument, not the reasonable consumer standard. See Opp. at 3 (citing Second
17   Dismissal Order at 4-5). So, there is no holding on that point to “reconsider.” Regardless, given
18   the intervening rulings in Clark and Becerra, a renewed motion to dismiss presenting this issue is
19   not properly assessed under standards applicable to motions for reconsideration. See j2 Global,
20   Inc. v. Integrated Global Concepts, Inc., 2013 WL 3272922, at *2 (C.D. Cal. Jun. 27, 2013)
21   (“Although some district courts will treat renewed motions [to dismiss] as motions for
22   reconsideration, they generally do so when nothing material has changed between the two
23   motions’ filings. However, when new facts develop, courts generally have discretion to permit a
24   second motion, and will not treat it as a motion for reconsideration.”) (rejecting argument that
25   renewed motion to dismiss should be treated as a motion for reconsideration in light of
26   intervening developments in a related proceeding) (internal citations omitted). 1
27
     1
       Even if the prior dismissal orders could be construed to have decided these issues “in Plaintiffs’
28   favor” sub silentio, Opp. at 4, this Court has discretion to consider the more recently-issued Clark
                                                       -3-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 9 of 22



 1          Second, when these procedural objections are dispensed with, the Opposition offers little
 2   substantive response to the effect Clark and Becerra have on Plaintiffs’ claims. The Opposition
 3   does not contest the overwhelming similarity between the allegations in Clark and those in the
 4   TAC, nor the resulting conclusion that if Clark is applied, the TAC must be dismissed. See
 5   Motion at 3–4. The Opposition likewise does not contest that the TAC fails to plausibly allege
 6   that added sugar consumption from General Mills’ Cereals actually causes any of the health
 7   harms identified in the TAC, which is the pleading standard Becerra imposes. Id. at 4–5.
 8          As to Clark, the Opposition’s argument that Clark is an “outlier” and “contrary to binding
 9   precedent” is incorrect. Opp. at 3-4. Courts frequently follow reasoning highly similar to that in
10   Clark, by holding that the information on a label considered in its entirety, including factually
11   accurate disclosures of ingredients and nutritional content, cures alleged deception as to a
12   particular labeling claim. See Painter v. Blue Diamond Growers, --- F. App’x ---- 2018 WL
13   6720560 at *1 (9th Cir. Dec. 20, 2018) (affirming dismissal on reasonable consumer grounds in
14   light of defendant’s “unambiguous labeling or factually accurate nutritional statements”)
15   (distinguishing Williams v. Gerber Prods. Co., 552 F.3d 934 (9th Cir. 2008)); Chuang v. Dr.
16   Pepper Snapple Grp., Inc., 2017 WL 4286577, at *6 (C.D. Cal. Sept. 20, 2017) (label not
17   misleading under “reasonable consumer” standard where “the ingredients lists clearly
18   demonstrate that the products contains more sugar than real fruit and vegetable juice”); Viggiano
19   v. Hansen Nat. Corp., 944 F. Supp. 2d 877, 892 n.38 (C.D. Cal. 2013) (“In cases where a
20   product’s front label is accurate and consistent with the statement of ingredients, courts routinely
21   hold that no reasonable consumer could be misled by the label, because a review of the statement
22   of ingredients makes the composition of the food or drink clear.”).
23          Because Plaintiffs cannot dispute the fact that the labels of General Mills’ Cereals clearly
24   and repeatedly disclose the products’ sugar content, Opp. at 4, the Opposition argues that these
25   disclosures are insufficient to identify the supposed “health effects” of consuming the Cereals. Id.
26   This is contrary to Clark and, as described below, belied by the TAC itself insofar as Plaintiffs
27
     and Becerra decisions. See Cusano v. Klein, 485 F. App’x 175, 179 (9th Cir. 2012) (in deciding
28   successive motions, district court has authority to revisit prior determinations).
                                                      -4-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
         Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 10 of 22



 1   have not plausibly alleged that consuming added sugar in General Mills’ Cereals causes the
 2   supposed “health effects.” 2
 3           Next, as to Becerra, the Opposition concedes that Plaintiffs’ allegations do not satisfy the
 4   pleading standard Becerra imposes: The TAC does not allege that added sugar in General Mills
 5   Cereals causes any of the health harms that the TAC contends are associated with added sugar
 6   consumption. Opp. at 5. Here again, the Opposition argues that the Becerra court’s holding—that
 7   a plausible allegation of causation is required where the plaintiff contends a label is deceptive
 8   because of some supposed health harm caused by consuming the product—is not in keeping with
 9   what the law requires. But Judge Alsup’s reasoning in Becerra has been adopted by other courts
10   in dismissing similar cases on the pleadings, where the complaint’s theory of deception was
11   premised on some harm that that complaint’s allegations did not bear out. See Becerra v. Dr.
12   Pepper/Seven Up, Inc., 2018 WL 3995832, at *9 (N.D. Cal. Aug. 21, 2018) (“the studies
13   [plaintiff] cites do not cross the threshold from allegations of correlation to causation”); Manuel v.
14   Pepsi-Cola, Co., 2018 WL 2269247, at *12 (S.D.N.Y. May 17, 2018) (“Without evidence of
15   causation, plaintiffs cannot establish actual deception—i.e., that contrary to their expectations,
16   plaintiffs ‘received a beverage whose consumption is likely to lead to weight gain.’”).
17           Plaintiffs point to the decision in Hadley II as relieving them from the obligation to allege
18   causation for the TAC to proceed, arguing that Hadley II “implicitly rejected” the causation
19   requirement that Becerra v. Coca-Cola imposes. Opp. at 5. But Hadley II was issued on August
20   10, 2017, nearly seven months before the February 27, 2018, decision in Becerra. So, the
21   causation analysis in Becerra necessarily formed no part of the Hadley II court’s reasoning.
22   Moreover, the specific study relied on by the court in Hadley II was equivocal on the issue of
23   causation in the exact manner that the Becerra and Manuel courts criticized. See Hadley II, 273 F.
24

25   2
       To the extent Plaintiffs have now characterized their claims as a demand for General Mills to
     make additional disclosures regarding the purported “health effects” of the sugar content on its
26   labels, Opp. at 4, federal express preemption bars that demand as federal law for the disclosure of
     sugar content in food imposes no such requirement. See 21 U.S.C. § 343-1(a); Fisher v. Monster
27   Beverage Corp., 2013 WL 4804385, at *11 (C.D. Cal. July 9, 2013) (“Plaintiffs seek to impose an
     obligation to post certain warnings that are not imposed by the FDA. Accordingly, the NLEA
28   preemption provision applies.”).
                                                     -5-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
         Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 11 of 22



 1   Supp. 3d at 1066 (citing Hadley, Second Amended Complaint ¶¶ 63–64 (citing Yang, Quanhe, et
 2   al., “Added Sugar Intake and Cardiovascular Diseases Mortality Among US Adults,” 174 Journal
 3   of the American Medical Association, 516–524, 522 (published online Feb. 3, 2014) (“NHANES
 4   Analysis”))). 3
 5            As to causation, the article cited by the Hadley II court concluded by noting several
 6   “limitations to [the] study.” See Request for Judicial Notice, Ex. A (NHANES Analysis) at 522–
 7   23. Among those “limitations” was an inability to draw conclusions regarding “causation”
 8   between added sugar and negative health outcomes: “Finally, although observational studies are
 9   important in improving our understanding of nutrient-disease relationships, they should not be
10   directly interpreted as evidence of causal relationships without considering other lines of
11   evidence.” RJN Ex. A (NHANES Analysis) at 523 (emphasis added). This is precisely the type of
12   equivocation on causation that led the courts in Becerra and Manuel to conclude that the
13   complaints were deficient. Compare RJN Ex. A (NHANES Analysis) at 523 (“observational
14   studies are important in improving our understanding . . . [but] should not be directly interpreted
15   as evidence of causal relationships”), with Manuel, 2018 WL 2269247 at *10, *11 (concluding
16   study cited in complaint “expressly disclaims any generalizable causal conclusion” by quoting
17   study’s admission that “[d]espite accumulating evidence of the existence of these associations, we
18   are cautious not to conclude causality between diet soda and the diabetic or prediabetic condition.
19   The possibility of confounding by other dietary and lifestyle/behavioral factors cannot be
20   excluded from these observational studies.”) (emphases added).
21            Thus, when examined against the standards that Becerra and Manuel impose, the TAC
22   provides no plausible allegation that consuming added sugar in General Mills’ Cereals causes
23   negative health effects. This nullifies the TAC’s central theory of deception, which depends on an
24   allegation that “[i]nstead of receiving products that had actual healthful qualities, the products
25   [Plaintiff] received were not healthy, but rather their consumption causes increased risk of CHD,
26   stroke and other morbidity.” TAC ¶ 298 (emphasis added). This mandates the TAC’s dismissal.
27

28   3
         The same study is cited in ¶¶ 63–64 of the TAC.
                                                      -6-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
         Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 12 of 22



 1   B.      General Mills’ Labels Are Not Misleading to a Reasonable Consumer
 2           Plaintiffs’ argument that General Mills Cereals’ labels are misleading to a reasonable

 3   consumer is based upon an unreasonably expansive reading Hadley II and Krommenhock II,

 4   particularly given this Court’s orders’ consistent instruction to apply this authority narrowly. 4

 5           1.     The Court Should Dismiss With Prejudice All Claims Based on True and Not
                    Misleading Statements.
 6
             This Court’s prior dismissal orders recognized Hadley II’s common-sense holding that
 7
     “true phrases are not misleading to a reasonable consumer.” Second Dismissal Order at 4; First
 8
     Dismissal Order at 3. Notwithstanding this general principle, Plaintiffs’ Opposition argues that
 9
     any factually true statement “about the absence or presence of an ingredient or nutrient in an
10
     allegedly unhealthy food” is misleading if presented “in a context that makes the statement
11
     suggestive that the food is healthy.” Opp. at 7. This is an overreading of Hadley II.
12
             Hadley II held that a factually true statement about a product’s ingredients like “No High
13
     Fructose Corn Syrup” is not actionable if the “statement . . . is not false and does not misrepresent
14
     the contents of the product.” 273 F. Supp. 3d at 1081. Hadley II then went on to explain that a
15
     factually true statement might still be actionable if it is “accompanied by . . . another statement”
16
     that results in the factually true statement implying that the product is healthful. Id. at 1080
17
     (identifying challenged statement as “Real Fruit / Take Care of You”).
18
             Plaintiff extends this narrow limitation in Hadley II—that a factually true statement might
19
     be interpreted differently if “accompanied by another statement” that changes its meaning—to
20
     argue that a truthful statement can be actionable if it is “presented in a context” that makes the
21
     statement misleading. Opp. at 7. But this unbounded “context” rule is not what emerges from
22
     Hadley II. Indeed, the plaintiffs in Hadley II alleged that Kellogg’s labels were misleading “in the
23
     context of the labels as a whole,” yet the court nonetheless dismissed the “No High Fructose Corn
24

25
     4
       Plaintiffs’ warranty claims fail for the same reason: Because no reasonable consumer would be
26   misled by the “health and wellness” claims on General Mills Cereals, there is no breach of
     express or implied warranties. Chuang, 2017 WL 4286577, at *7; Sanders v. Apple Inc., 672 F.
27   Supp. 2d 978, 987 (N.D. Cal. 2009) (“Statements constituting ‘mere puffery’ cannot support
     liability under a claim for breach of warranty.”). Plaintiffs admit that their breach of express and
28   implied warranty claims rise and fall with their consumer protection claims. See Opp. at 15.
                                                      -7-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
         Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 13 of 22



 1   Syrup” statement appearing on those exact same labels. See, e.g., Second Amended Complaint
 2   ¶ 158, Hadley v. Kellogg Sales Co., No. 16-cv-4955, (N.D. Cal. Apr. 5, 2017) (Dkt. No. 62).
 3   Here, the truthful statements that the TAC challenges are true statements that “do[] not
 4   misrepresent the contents of the product,” nor are they “accompanied by another statement” that
 5   changes the truthfulness of what is stated. Hadley II, 273 F. Supp. 3d at 1080–81.
 6           Applied here, Hadley II supports dismissal of the claims General Mills identifies as
 7   factually true in Exhibit A. Plaintiffs concede, for example, that the statements “Calcium = an
 8   essential mineral that helps build strong bones and teeth,” and “Vitamin D = a nutrient that helps
 9   growing bodies absorb calcium” are factually true statements, and offer nothing more than their
10   say-so that these statements suggest that the Cereals are healthier than Plaintiffs now believe them
11   to be because of their added sugar content. Opp. at 7–8. As to the statement “healthful fruit and
12   nut medley,” Plaintiffs likewise fail to allege how and why disclosure of these ingredients in
13   Basic 4 imparts any misleading message to consumers about the other health properties of the
14   product. Id. As Plaintiffs’ Opposition concedes, this statement is five words plucked out of a
15   lengthy three-sentence 57-word description of the product directed to truthfully describing its
16   ingredients. 5 See Opp. at 7 n.6. So, the statement “healthful fruit and nut medley” is, if anything,
17   “accompanied by” additional statements that corroborate its truth. Hadley II, 273 F. Supp. 3d at
18   1080-81. Claims based on these statements should therefore be dismissed. Id.
19

20   5
       Plucking words from within longer statements or sentences is a technique that the TAC and its
     accompanying Appendix 1 frequently employ to give the illusion that a particular labeling claim
21   is misleading. See, e.g., Opp. at 9 n.8 (while the TAC lists the full claim “A harvest of wholesome
     sweetness,” the Opposition argues that “the import [sic] Plaintiffs’ claim is not that ‘harvest’ is
22   deceptive as to the amount of sugar, but that ‘wholesome sweetness’ is deceptive as to the
     product’s healthfulness”); id. at 11 (while the TAC lists the full claim ““New! Multi Grain
23   Cheerios Peanut Butter cereal makes my world feel like some big wonderful whirl of peanut
     butter taste. . . . It’s easier than ever to help keep me feeling fit and fabulous,” the Opposition
24   argues that “[t]he import of the challenge is not [the first] sentence, but the subsequent statement
     that, with the product, ‘It’s easier than ever to help keep me feeling fit.’”). Opp. at 11. In keeping
25   with the way reasonable consumers would encounter the advertising presented on General Mills’
     Cereals, the Court should consider the claims that Plaintiffs list in Appendix 1 to the TAC on a
26   holistic, claim-by-claim basis. And when a given claim is, as a whole, not misleading, the Court
     should reject any attempt by Plaintiffs to make that claim misleading by dissecting from it that
27   surrounding language. See, e.g., Hadley II, 273 F. Supp. 3d at 1088 (categorically dismissing
     broader claims containing “‘full and focused’ statements”).
28
                                                      -8-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 14 of 22



 1          Finally, Plaintiffs do not offer any argument whatsoever related to a number of additional
 2   statements identified in Exhibit A, including, for example, the Weight Watchers sponsorship
 3   carried on Fiber One Honey Clusters or the “Slimming waist design” of Multi Grain Peanut
 4   Butter Cheerios. See generally Opp.; Ex. A. These claims also are not misleading to a reasonable
 5   consumer and should be dismissed.
 6          2.      The Court Should Dismiss With Prejudice All Claims Based on
                    Nonactionable Puffery
 7
            Relying on Hadley II, this Court held that claims like “positively nutritious” and “a world
 8
     of goodness” are “too hard to quantify objectively or to be reasonably relied upon and therefore
 9
     . . . are considered non-actionable [puffery].” Second Dismissal Order at 4. Under this reasoning,
10
     the claims General Mills identifies as puffery in Exhibit A are non-actionable as a matter of law,
11
     and the Opposition fails to show otherwise.
12
            The Opposition first argues that a selection of statements, including “simply nutritious”
13
     and “a deliciously smart choice for everyone at your breakfast table,” are not puffery because
14
     these terms lack the necessary “subjective exaggerated descriptors” that transform a potentially
15
     actionable term (e.g., “nutritious”) into nonactionable puffery (e.g., “positively nutritious”). Opp.
16
     at 9; Second Dismissal Order at 4. This argument fails because each of the terms Plaintiffs
17
     reference are indeed accompanied by precisely the type of subjective advertising language that
18
     renders the claims nonactionable. Opp. at 9; Ex. A.
19
            The term “nutritious,” for example, is not used in isolation on General Mills’ labels, but is
20
     instead a part of the broader, subjective phrase “simply nutritious.” Ex. A. There is no meaningful
21
     distinction between the phrase “simply nutritious” and the phrases “positively nutritious” and
22
     “unbelievably nutritious,” which both this Court and the court in Hadley II held are non-
23
     actionable. See Hadley II, 273 F. Supp. 3d at 1083–84; Second Dismissal Order at 4. These
24
     phrases all represent “generalized, vague, and unspecific assertions upon which a reasonable
25
     consumer would not rely and are not actionable.” Second Dismissal Order at 4. Moreover,
26
     reliance on dictionary definitions, as the Opposition argues, only further confirms that the phrase
27
     “simply nutritious” is indistinguishable from claims dismissed in this Court’s prior orders and
28
                                                     -9-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 15 of 22



 1   Hadley II. Compare Opp. n. 7 (“‘Simply,’ is defined [by Merriam-Webster] as . . . ‘clearly’”),
 2   with Merriam-Webster.com. https://www.merriam-webster.com/dictionary/positive (last visited
 3   Feb. 8, 2019) (definition of “positive” is “expressed clearly”).
 4          Plaintiffs also argue that the phrase “It’s a deliciously smart choice for everyone at your
 5   breakfast table” is actionable because it contains the word “smart.” Opp. at 9. Not only do
 6   Plaintiffs not offer any support for the assumption that “smart” equates to “healthy,” but Plaintiffs
 7   also ignore that the adverb “deliciously” modifies the term “smart,” rendering that claim puffery
 8   under Hadley II and this Court’s prior orders (even assuming that, standing alone, “smart” does
 9   equate to healthfulness). Hadley II, 273 F. Supp. 3d at 1083–86; Second Dismissal Order at 4.
10   There is no objective basis upon which to measure whether or not a given “choice” is “deliciously
11   smart” or not. Id. The same is true as to the phrase “a harvest of wholesome sweetness.” Opp. at
12   9. Again, Plaintiffs argue that “the import” of their claim is that “‘wholesome sweetness’ is
13   deceptive as to the product’s healthfulness,” Opp. at 9 n.8, but ignore that the phrase “wholesome
14   sweetness” is accompanied by the “harvest” modifier, which is an unquantifiable measurement of
15   the amount of “sweetness” in General Mills’ Cereals and which renders the claim puffery. Hadley
16   II, 273 F. Supp. 3d at 1083–86; Second Dismissal Order at 4.
17          A second category of claims that Plaintiffs identify as containing “‘healthy’ euphemisms”
18   is also barred by the governing prior dismissal orders. Plaintiffs do not and cannot offer any
19   argument as to why consumers would objectively rely upon phrases like “Another feel good
20   flavor” to reach any definite conclusions about the health properties of General Mills’ products.
21   Opp. at 10. These terms are puffery. See Krommenhock II, 2018 WL 1335867, at *13 (“‘feel
22   good’ is puffery. Absent evidence that ‘feel good’ is conveyed with respect to health or wellness,
23   by itself it cannot be ascertained or verifiable and is puffery.”). The same is true as to other claims
24   in this category, including, for example, “Kid Tested, Mother Approved,” and “Your taste buds
25   will never know how well you’re eating,” neither of which is the type of measurable advertising
26   that imparts reliance on behalf of reasonable consumers. Opp. at 10; RJN Ex. A. And finally, the
27

28
                                                      -10-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 16 of 22



 1   phrase “Please visit www.GeneralMills.com/health” implies nothing whatsoever about General
 2   Mills’ products, except perhaps that these products are featured on a General Mills website.
 3          Finally, Plaintiffs argue that the phrases (1) “a perfect balance of whole grain goodness
 4   and a delicious touch of chocolate taste in every bite,” and (2) “Multi Grain Cheerios Peanut
 5   Butter cereal makes my world feel like some big wonderful whirl of peanut butter taste” are
 6   actionable because of the context in which they are presented. Opp. at 10–11. This argument fails.
 7   The phrases “perfect balance,” “delicious touch of chocolate taste,” and “makes my world feel
 8   like some big wonderful whirl of peanut butter taste” are puffery under Hadley II, 273 F. Supp.
 9   3d at 1086 (holding that phrases “just the right amount of sweetness,” “with a Touch of Golden
10   Honey,” “Touch of Sweetness,” and “Drizzled with Honey” are nonactionable puffery). And
11   these terms become no more certain and measurable when presented in connection with permitted
12   health claims like “heart-healthy” or other non-actionable claims like “It’s easier than ever to help
13   keep me feeling fit.” Opp. at 10. Indeed, even under a narrow reading of the governing prior
14   orders, Plaintiffs cannot state an actionable claim by stitching together puffery with a factually
15   true health claim or other puffery. See generally Hadley II, 273 F. Supp. 3d at 1083–86.
16          In sum, Hadley II and the Court’s prior dismissal orders counsel that the claims General
17   Mills has identified as puffery should be dismissed.
18   C.     The Court Should Dismiss with Prejudice Claims That Are Preempted
19          Many claims in the TAC are nutrient content or health claims preempted under the
20   Nutrition Labeling and Education Act (“NLEA”) and the reasoning in Hadley II. Plaintiffs’
21   arguments to the contrary rely on an overly narrow reading of the dismissal order in Hadley II in
22   violation of the express terms of this Court’s two prior orders.
23          1.      Preempted Nutrient Content Claims
24          The court in Hadley II explained that an implied nutrient content claim is a claim that
25   “either (1) ‘[d]escribes the food or an ingredient therein in a manner that suggests that a nutrient
26   is absent or present in a certain amount (e.g., ‘high in oat bran’),’” or (2) (a) suggests that the
27   food, “because of its nutrient content, may be useful in maintaining healthy dietary practices,”
28
                                                     -11-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 17 of 22



 1   and (b) identifies a nutrient in the product or “impl[ies] the presence of” a nutrient, such as fiber,
 2   through statements about an ingredient, such as whole grains. Hadley II, 273 F. Supp. 3d at 1074,
 3   1078 (citing 21 C.F.R. § 101.13(b)); 21 C.F.R. § 101.65(d)(1)). This Court expressly adopted that
 4   holding in its Second Dismissal Order, reasoning “that statements that ‘imply that the product
 5   contains fiber and is healthier as a result’ or that ‘contain . . . statements involving the word
 6   “wholesome” or “take care of you” in association with fiber’ or whole grains were preempted.”
 7   Second Dismissal Order, at 3 (quoting Hadley II, 273 F. Supp. 3d at 1077–78).
 8          The seven claims identified as nutrient content claims in Exhibit A fall within the two-part
 9   test described in Hadley II. See Ex. A, at 5, 8, 10, 11, 20–21. First, the claim “With the high fiber
10   in many Fiber One cereals to help curb your appetite, you’ll be more likely to say ‘no thank-you’
11   whenever mid-morning temptation strikes,” Ex. A, at 11-12 (emphasis added), describes the
12   Cereal in a manner that suggests fiber is present in a certain amount, i.e., “high fiber.” 21 C.F.R.
13   § 101.13(b) (listing example as “high in oat bran”). It, like the claim “Foods high in fiber help
14   support good health,” in Hadley II, is preempted. 273 F. Supp. 3d at 1077 (emphasis added).
15          The remaining claims state or imply the presence of fiber and, according to the TAC,
16   suggest that the Cereal, “because of its nutrient content, may be useful in maintaining healthy
17   dietary practices.” Hadley II, 273 F. Supp. 3d at 1074. Those claims include two that specifically
18   call out the presence of fiber in the Cereals: “Fiber One: One simple weight loss step – that tastes
19   great!” and “Fiber One Protein.” Ex. A, at 11. Just like the Hadley II claim “Fiber . . . plays a very
20   important part in your digestive health and overall well-being,” these claims are implied nutrient
21   content claims and are preempted. Hadley II, 273 F. Supp. 3d at 1077. The same goes for claims
22   that imply the presence of fiber by reference to whole grains, such as “More Grains. Less you! /
23   . . . can help you manage your weight.” Ex. A at 8; see also id. at 5 (“5 Lightly Sweetened Whole
24   Grains in every bowl!”); id. at 8 (“More Grains, LESS YOU! / People who choose more whole
25   grains tend to weigh less than those who don’t.”); id. at 20–21 (Whole Grains Council Stamp).
26   Compare id., with Hadley II, 273 F. Supp. 3d at 1078–79 (“MORE of the WHOLE GRAINS
27   Your Body Needs”).
28
                                                     -12-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 18 of 22



 1          Plaintiffs argue that the identified claims are not nutrient content claims because they do
 2   not imply that the product is healthier because of the nutrient, Opp. at 12, but this is precisely the
 3   argument the court rejected in Hadley II. There, the court cited plaintiff’s complaint and reasoned
 4   that, “because these fiber statements are nutrient content claims that are, according to Plaintiff,
 5   misleading statements about the healthfulness of Defendant’s products, they are preempted.”
 6   Hadley II, 273 F. Supp. 3d at 1078–79; see also id. at 1078 (“With respect to all of these claims,
 7   Plaintiff alleges that these nutrient content claims imply that Plaintiff’s products are healthy, but
 8   that they are rendered misleading because of the amount of added sugar in Defendant’s
 9   product.”). So too here. The core allegation in the TAC is that the health and wellness claims—
10   including the claims identified above as nutrient content claims—are misleading precisely
11   because they imply that the Cereals are healthy notwithstanding their added sugar content. See
12   TAC ¶¶ 188–208 (discussing supposed health aura of whole grain and fiber claims, and
13   specifically calling out several of the implied nutrient content claims listed above, such as “Whole
14   Grains Council Stamp”). As in Hadley II, these claims are preempted.
15          2.      Preempted Health Claims
16          In addition to preempted nutrient content claims, the TAC continues to challenge many
17   claims that are preempted health claims under Hadley II and this Court’s prior orders. Those
18   claims should be dismissed. Hadley II adopted the holding in In re Quaker Oats, which provides
19   that permitted health claims include “heart healthy” statements and images of hearts on food
20   packages that also display FDA-approved language. See Hadley II, 273 F. Supp. 3d at 1076; In re
21   Quaker Oats Labeling Litig., 2012 WL 1034532, at *3 (N.D. Cal. Mar. 28, 2012). This Court
22   expressly adopted Hadley II’s interpretation of In re Quaker Oats, explaining that “‘heart healthy’
23   statements on Defendant’s packaging that are combined with [FDA-approved] language are also
24   preempted.” Second Dismissal Order at 3.
25          Here, many “heart healthy” statements in the TAC appear alongside language approved by
26   21 C.F.R. § 101.81, 21 C.F.R. § 101.75, and the FDA Modernization Act (“FDAMA”), 21 U.S.C.
27   § 343(r)(3)(C). See Ex. A (identifying preempted health claims). Those include: “CAN HELP
28
                                                     -13-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
         Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 19 of 22



 1   lower CHOLESTEROL” inside heart vignette on Honey Nut Cheerios and Apple Cinnamon
 2   Cheerios, “Flavors Your Heart Will Love,” on seven Cheerios varieties, and heart vignette under
 3   “OATMEAL CRISP” banner on Oatmeal Crisp Crunchy Almond and Oatmeal Crisp Hearty
 4   Raisin. See Ex. A, at 1, 2, 14; Declaration of Charles C. Sipos in Support of Request for Judicial
 5   Notice, Dkt. No. 50, Ex. A (hereinafter 2016 Sipos Decl.) at 1–3, 5, 8, 13 (Honey Nut Cheerios,
 6   Apple Cinnamon Cheerios, Frosted Cheerios, Fruity Cheerios, Chocolate Cheerios, and Honey
 7   Nut Medley Cheerios with language approved under 21 C.F.R. § 101.81); 2016 Sipos Decl., Ex.
 8   A, at 26–28 (Oatmeal Crisp cereals with FDAMA-approved language). 6 These statements, and
 9   those identified in Exhibit A, are preempted under this Court’s and Hadley II’s interpretation of
10   NLEA.
11           Plaintiffs’ arguments to the contrary misread the relevant regulations and seek to narrow
12   In re Quaker Oats. Plaintiffs assert that health claims “on Basic 4 and several varieties of
13   Cheerios . . . fail to meet all the requirements [of a health claim] because the claim did not state,
14   as it was required, that ‘coronary heart disease depends on many factors,’” apparently in reference
15   to 21 C.F.R. § 101.77(d). Opp. at 14. This argument relies on the wrong regulation. Plaintiffs
16   have already admitted that the “THREE GRAMS OF SOLUBLE FIBER” claim on Honey Nut
17   Cheerios, Apple Cinnamon Cheerios, Frosted Cheerios, Fruity Cheerios, Chocolate Cheerios, and
18   Honey Nut Medley Cheerios is authorized under 21 C.F.R. § 101.81. See Plf.’s Opp. to General
19   Mills’ Motion to Dismiss the Second Am. Compl. at 9 n.4 (Dkt. No. 70) (withdrawing challenges
20   to claims in SAC ¶¶ 122b, 124b, 126b, 128b, 134b, 144b). The “heart healthy” claims that appear
21   on the package alongside the approved “THREE GRAMS” claim are therefore preempted. See In
22   re Quaker Oats Labeling Litig., 2012 WL 1034532, at *3 (“heart healthy” statements that appear
23   alongside “3 grams” language are preempted); Ex. A at 1–2, 6, 9. 7 Likewise, Basic 4 displays a
24

25   6
       Plaintiffs do not challenge General Mills’ argument that “heart healthy” claims such as “can
     help lower cholesterol” appearing alongside FDAMA-approved claims on Oatmeal Crisp Hearty
26   Raisin and Oatmeal Crisp Crunchy Almond are preempted. See Motion at 13; Ex. A at 14–17.
     This argument is therefore conceded. See W. Trend, Inc. v. AMCO Ins. Co., 2015 WL 263934, at
27   *3 (C.D. Cal. Jan. 8, 2015) (arguments not addressed in opposition are conceded).
     7
       General Mills does not argue that “heart healthy” claims on Multi-Grain Cheerios and Cheerios
28   + Ancient Grains are preempted. See Ex. A at 3, 10; cf. Opp. at 15 (arguing that such claims are
                                                    -14-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 20 of 22



 1   health claim that complies with 21 C.F.R. § 101.75(c), 2016 Sipos Decl. Ex. A at 25 (“While
 2   many factors affect heart disease, diets low in saturated fat and cholesterol may reduce the risk of
 3   this disease. Basic 4 cereal is low in fat, low in saturated fat and naturally cholesterol free.”), and
 4   the “heart healthy” claims that appear alongside it are preempted, see Ex. A at 12 (listing claims).
 5   Plaintiffs’ last-ditch argument that coronary heart disease is unrelated to cholesterol—rendering
 6   these claims outside of § 101.14(d)(2)’s scope, Opp. at 15—is belied by the FDA’s guidance. See
 7   21 C.F.R. § 101.77(a)(2) (“Diets low in . . . cholesterol are associated with decreased levels of
 8   blood total- and LDL-cholesterol, and thus, with decreased risk of developing coronary heart
 9   disease.”).
10          To the extent that Plaintiffs argue that Hadley II’s holding about permitted health claims
11   applies only to claims alongside language approved under 21 C.F.R. § 101.77(d), that argument
12   misreads the relevant case law. In re Quaker Oats relied on language approved under § 101.77
13   and § 101.81 to find that “‘heart healthy’ statement and heart images are preempted.” 2012 WL
14   1034532, at *3. And if there is doubt as to whether In re Quaker Oats extends beyond
15   § 101.77(d), that uncertainty should be construed against Plaintiffs. Second Dismissal Order at 5.
16   Finally, Plaintiffs’ lengthy discussion of § 101.14 seeks to narrow this Court’s interpretation of In
17   re Quaker Oats, which held that “heart healthy” claims and images of hearts appearing on
18   packages alongside FDA-approved language are preempted. 2012 WL 1034532, at *3; September
19   2018 Order at 3. Here, the “heart healthy” claims listed in Exhibit A appear alongside FDA-
20   approved language and are therefore preempted. Nothing in § 101.14(d) impacts this analysis.
21                                         III.    CONCLUSION
22          For the foregoing reasons, the TAC should be dismissed with prejudice.
23

24

25

26

27
     not preempted health claims). Rather, these claims are not misleading to a reasonable consumer.
28   Ex. A at 3, 10.
                                                   -15-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 21 of 22



 1   DATED: February 8, 2019                PERKINS COIE LLP
 2
                                            By: /s/ Charles C. Sipos (pro hac vice)
 3                                              Charles C. Sipos (pro hac vice)
                                                CSipos@perkinscoie.com
 4
                                                 David T. Biderman (Bar No. 101577)
 5                                               DBiderman@perkinscoie.com
                                                 PERKINS COIE LLP
 6                                               505 Howard Street, Suite 1000
                                                 San Francisco, CA 94105-3204
 7                                               Telephone: 415.344.7000
                                                 Facsimile: 415.344.7050
 8
                                                 Jeffrey M. Hanson (pro hac vice)
 9                                               JHanson@perkinscoie.com
                                                 Mica D. Klein (pro hac vice)
10                                               MicaKlein@perkinscoie.com
                                                 Lauren Watts Staniar (pro hac vice)
11                                               LStaniar@perkinscoie.com
                                                 PERKINS COIE LLP
12                                               1201 Third Avenue, Suite 4900
                                                 Seattle, WA 98101-3099
13                                               Telephone: 206.359.8000
                                                 Facsimile: 206.359.9000
14
                                            Attorneys for Defendant General Mills
15                                          Sales, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -16-
     REPLY ISO MOTION TO DISMISS
     4:16-cv-04957-JSW
       Case 4:16-cv-04957-JSW Document 92 Filed 02/08/19 Page 22 of 22



 1                                  CERTIFICATE OF SERVICE
 2          The undersigned certifies that on February 8, 2019, I caused to be filed via the CM/ECF
 3   system a true and correct copy of the foregoing document and that service of this document was
 4   accomplished on all parties in the case by the CM/ECF system.
 5

 6                                               /s/ Mica D. Klein
                                                 Mica D. Klein, pro hac vice
 7                                               MicaKlein@perkinscoie.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -1-
     CERTIFICATE OF SERVICE
     4:16-cv-04957-JSW
